Justice NIGRO
concurring and dissenting.
I agree with the majority that the Pennsylvania State Police’s database of hand*25gun sales is not barred by section 6111(b)(l.l)(v) of the Uniform Firearms Act (the “Act”) because that section only prohibits the police from maintaining applications or records of sales of long guns. See 18 Pa.C.S. § 6111(b)(l.l)(v). However, I cannot agree with the majority that the police database is likewise not barred by section 6111.4 of the Act. See id. § 6111.4. Indeed, section 6111.4 explicitly bars the police from maintaining “any” registry of firearm ownership, and thus, clearly prohibits the police from maintaining all kinds of registries of firearm ownership, whether those registries are complete or incomplete. See id. (emphasis added); Allegheny County Sportsmen’s League v. Ridge, 790 A.2d 850, 363 n. 3 (Pa.Commw.2002) (Friedman, J., concurring and dissenting). As such, even though the database at issue here does not include every person in Pennsylvania who owns a handgun, because it only tracks sales from authorized Pennsylvania dealers, it nevertheless violates section 6111.4 by keeping a partial record of handgun ownership insofar as it records those persons who either own or used to own a handgun that they purchased from a Pennsylvania dealer. Thus, although I can appreciate the benefits of maintaining a database concerning handgun sales in this Commonwealth, I am nevertheless compelled to conclude that the General Assembly has explicitly prohibited the police from keeping such records. See 18 Pa.C.S. § 6111.4; 1 Pa.C.S. § 1921(b) (“When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit”).
Justice NEWMAN joins this concurring and dissenting opinion.